DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The Examiner respectfully suggests amending the abstract as follows:

A light-emitting diode (LED) light fixture having a mixture of red and white LEDs, as well as any combinations of UVA, UVB, UVC LEDs. The ratio of outputs from these LEDs may be adjusted to achieve a desired germicidal effect. The light fixture is liquid-cooled using a cooling tube that directly cools the power supply and the LED flexible printed circuit.

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  the claim limitation “A LED (light-emitting diode)” the abbreviated term “LED” should not be before the contracted form of  the word or phrase, it should be corrected to
 --A light-emitting diode (LED) --  

The phrase “a LED flexible printed circuit” should be corrected to -- an LED flexible printed circuit—

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Meir et al. (US 11,006,493 hereinafter refer as “Meir”).
Regarding claim 1, Meir discloses a LED (light-emitting diode) light fixture (5001, see Figs. 1C and 5A, see Col. 11; lines 51-67) comprising: a LED flexible printed circuit (102/5101, see Figs. 1C and 5A, see Col. 5; lines 57-59, Col. 11; lines 51-67), wherein said LED flexible printed circuit has a first array of high-power white LEDs (104-2/104-3, see Figs. 1C, 5A, Col. 7; lines 34-67, Col. 9; lines 59-67) to produce a first output of light; the LED flexible printed circuit having a second array of red LEDs (104-1, see Figs. 1C, 5A, Col. 7; lines 34-67) to produce a second output of light (“the two white LEDs 104-2, 104-3 may be disposed next to each other on the same strip 102 while the red LED 104-1 may be disposed next to one of the white LEDs 104-2, 104-3 but on a different strip”, see Col. 6; lines 25-28).
In another embodiment as shown in Fig. 5A-5C, Meir further discloses an LED flexible printed circuit (5101 or 515, see Figs. 5A-5B) having a third array of UV LEDs (e.g. 104-u, see Fig. 5A) to produce a third output of light; wherein the third array of UV LEDs includes at least one of UVA LEDs, UVB LEDs, and UVC LEDs (Figs. 5A-5C, see Col. 11; lines 51-67).
Meir discloses all the limitations of the claims, except for the first array of high-power white LEDs (104-2/104-3) and second array of red LEDs (104-1) and the third array of UV LEDs (e.g. 104-u) arranged on a single printed circuit board (PCB) (515 or 520).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Meir’s arrangement so that all the three array of LEDs disposed on a single flexible printed circuit, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re  Larson, 144 USPQ 347, 349 (CCPA 1965). One would have been motivated to make this combination to for providing mixed light for illumination and disinfection purposes.

Regarding claims 2-5, Meir further discloses the brightness of the individual LEDs (104) may be changed by adjusting the ratio of on-time to off-time within a particular cycle (sometimes referred to as a “duty cycle”). The higher the ratio of on-time to off-time, the brighter the LED. Conversely, lowering the ratio of on-time to off-time dims the LED. Thus, the duty cycle may positively correlate to the average flux of the LED being controlled (see Col. 5; lines 25-52), wherein said total output of light is defined as a luminous power flux.
However, Meir is silent with respect to the third output of light is about 5% of a total output of light, as recited in claim 2; wherein the third output of light is between 2% and 8% of a total output of light, as recited in claim 3; wherein an output of light of UVA LEDs and UVB combined is about 5% of the third output of light, as recited in claim 4.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Meir by adjusting the ration so that the third output of light is between 2% and 8% of a total output of light so that it may not exceed the maximum safe intensity (or irradiance) for human exposure, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, Meir further discloses a ratio of said first output of light: said second output of light: said third output of light is user-adjustable to achieve a germicidal effect (Col. 1; lines 23-50 and Col. 11; lines 51-53).

Regarding claim 7, Meir further discloses wherein based on an information received about an environment, the LED light fixture automatically adjusts at least one of the following: a) a ratio of said first output of light: said second output of light: said third output of light (see Col. 13; lines 20-44); b) a time schedule to turn on and off the LEDs; c) a spraying schedule.

Regarding claim 17, Meir discloses an inherent method to sterilize surfaces and aerosols indoors for viruses, bacteria, or mold, the method comprising (Col. 1; lines 23-50 and Col. 11; lines 51-53): activating a first array of high-power white LEDs (104-2/104-3, see Figs. 1C, 5A, Col. 7; lines 34-67, Col. 9; lines 59-67) in a LED light fixture to produce an output of light; activating a second array of red LEDs (104-1, see Figs. 1C, 5A, Col. 7; lines 34-67) in the LED light fixture to produce an output of light; activating a third array of LEDs in the LED light fixture to produce an output of light, wherein the third array of LEDs having at least one of UVA LEDs, UVB LEDs, and UVC LEDs (Figs. 5A-5C, see Col. 11; lines 51-67); wherein said first array, second array, and third array are disposed on a LED flexible printed circuit (see Col. 5; lines 57-59); adjusting a ratio of outputs of said first array (see Col. 11; lines 40-50, Col. 13; lines 9-19): said output of said second array: said output of third array, to achieve a total output of light, which is defined as a luminous power flux (see Col. 12; lines 22-32).
In another embodiment as shown in Fig. 5A-5C, Meir further discloses an LED flexible printed circuit (5101 or 515, see Figs. 5A-5B) having a third array of UV LEDs (e.g. 104-u, see Fig. 5A) to produce a third output of light; wherein the third array of UV LEDs includes at least one of UVA LEDs, UVB LEDs, and UVC LEDs (Figs. 5A-5C, see Col. 11; lines 51-67).
Meir discloses all the limitations of the claims, except for the first array of high-power white LEDs (104-2/104-3) and second array of red LEDs (104-1) and the third array of UV LEDs (e.g. 104-u) arranged on a single printed circuit board (PCB) (515 or 520).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Meir’s arrangement so that all the three array of LEDs disposed on a single flexible printed circuit, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re  Larson, 144 USPQ 347, 349 (CCPA 1965). One would have been motivated to make this combination to for providing mixed light for illumination and disinfection purposes.
Regarding claim limitation “method to sterilize surfaces and aerosols indoors for viruses, bacteria, or mold”, the applicant is respectfully reminded that it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).

Regarding claims 18 and 19, Meir further discloses the brightness of the individual LEDs (104) may be changed by adjusting the ratio of on-time to off-time within a particular cycle (sometimes referred to as a “duty cycle”). The higher the ratio of on-time to off-time, the brighter the LED. Conversely, lowering the ratio of on-time to off-time dims the LED. Thus, the duty cycle may positively correlate to the average flux of the LED being controlled (see Col. 5; lines 25-52).
However, Meir is silent with respect to the output of light of the third array of LEDs is about 5% of the total output of light, as recited in claim 18; wherein an output of light of UVA LEDs and UVB LEDs combined is about 5% of the output of light of the third array of LEDs, as recited in claim 19; wherein an output of light of UVA LEDs and UVB combined is about 5% of the third output of light, as recited in claim 4.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to adjust the ration so that the third output of light to be about 5% of the third output of light so that it may not exceed the maximum safe intensity (or irradiance) for human exposure, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).

Claims 8-10, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meir et al. (US 11,006,493 hereinafter refer as “Meir”) in view of Lai (US 2008/0062694 hereinafter refer as “Lai”).
Regarding claims 8, 9, and 12, Meir further discloses said LED light fixture comprises a cooling assembly (heat dissipation structure 120, e.g. a conventional heat sink), wherein the LED flexible printed circuit (106, see Fig. 1B) is coupled to the heat dissipation structure (120) for dissipating heat generated by the LEDs (104, see Col. 5; lines 60-62), wherein the LED flexible printed circuit is directly attached to the cooling assembly (see Col. 9; lines 50-58), as recited in claim 9. Meir further discloses including further comprising a second liked LED flexible printed circuit coupled to the cooling assembly (120, see Fig. 1B), as recited in claim 12.
However, Meir is silent with respect to said heat dissipation structure (120) is a liquid cooling assembly capable of containing a liquid.
Lai teaches an LED module (200, see Figs. 1 and 3) including a several juxtaposed printed circuit boards (220) and a plurality of LEDs (240, see Para. 0015 and 0018), and a liquid cooling assembly (heat-absorbing member 120, see Figs. 1 and 3, Para. 0018) is tightly attached to the bottom surface of the printed circuit boards (220); wherein the liquid cooling assembly (heat-absorbing member 120) is a liquid cooling assembly capable of containing a liquid (see Para. 0017).
Therefore, in view of Lai, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Meir’s heat dissipation structure to include liquid for improving the heat dissipating efficiency, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, using liquid for cooling the circuit board would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 10, Meir further discloses including a power supply (see Fig. 1A, Col. 5; lines 10-24)
However, Meir is silent with respect to said power supply disposed on the liquid cooling assembly, opposite to said first, second, and third arrays, as recited in claim 10. 
Regarding the claim limitation that the “power supply disposed on the liquid cooling assembly, opposite to said first, second, and third arrays”, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Meir’s such that the power supply on opposite side to the heat dissipation structure in order to effectively remove heat from the power supply, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, arranging the heat dissipation device between the power supply and the array of LEDs, would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 20, Meir further discloses said LED light fixture comprises a cooling assembly (heat dissipation structure 120, e.g. a conventional heat sink), wherein the LED flexible printed circuit (106, see Fig. 1B) is coupled to the heat dissipation structure (120) for dissipating heat generated by the LEDs (104, see Col. 5; lines 60-62)
However, Meir is silent with respect to said heat dissipation structure (120) is cooling the LED light fixture by flowing a liquid through a cooling assembly which directly or directly makes physically contact with the LED flexible printed circuit.
Lai teaches an LED module (200, see Figs. 1 and 3) including a several juxtaposed printed circuit boards (220) and a plurality of LEDs (240, see Para. 0015 and 0018), and a liquid cooling assembly (heat-absorbing member 120, see Figs. 1 and 3, Para. 0018) is tightly attached to the bottom surface of the printed circuit boards (220); wherein the liquid cooling assembly (heat-absorbing member 120) is a liquid cooling assembly capable of containing a liquid (see Para. 0017).
Therefore, in view of Lai, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Meir’s heat dissipation structure to include liquid for improving the heat dissipating efficiency, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, using liquid for cooling the circuit board would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Meir et al. (US 11,006,493 hereinafter refer as “Meir”) in view of Gordin et al. (US 8,651,704 hereinafter refer as “Gordin”).
Regarding claim 16, Meir further discloses said LED light fixture comprises a cooling assembly (heat dissipation structure 120, e.g. a conventional heat sink), wherein the LED flexible printed circuit (106, see Fig. 1B) is coupled to the heat dissipation structure (120) for dissipating heat generated by the LEDs (104, see Col. 5; lines 60-62), 
However, Meir is silent with respect to said heat dissipation structure (120) is at least one electric fan coupled to a solid-to-air heat exchanger having fins, said electric fan drives an air flow, and wherein the LED flexible printed circuit is coupled to the solid-to-air heat exchanger.
Gordin teaches a lighting enclosure (540, see Figs. 5A-5B) coupled to at least one electric fan (510, see Fig. 5A, Col. 16; lines 29-30) coupled to a solid-to-air heat exchanger having fins (see Fig. 5E), said electric fan drives an air flow, and wherein the LED flexible printed circuit (575, see Fig. 5E) is coupled to the solid-to-air heat exchanger (see Col. 16; lines 1-18).
Therefore, in view of Gordin, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Meir’s heat dissipation structure to include fins and to include fan for improving the heat dissipating efficiency as suggested by Gordin, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, using fan to move air across the heat sinks would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meir in view of Lai and further in view of McGowan  et al. (US 2021/0324659 hereinafter refer as “McGowan”).
Regarding claims 13 and 14, the teachings of  Meir in view of Lai have been discussed above. 
However, Meir is silent with respect to further comprising at least one nozzle fluidly connected to the liquid cooling assembly to spray said liquid, wherein said liquid is a disinfectant.
McGowan teaches a door systems (10) equipped with UV lights (26) and vent (30, see Figs. 1 and 2, Para. 0032) that include nozzles used to direct the liquid on portions of the door system (10) desired to be disinfected. The liquid may be any suitable disinfecting liquid.
Therefore, in view of McGowan, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Meir’s heat dissipation structure to include disinfecting liquid improving the heat dissipating efficiency and for disinfecting the area, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, using liquid for cooling the circuit board would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Meir in view of Lai and further in view of Gordin.
Regarding claim 15, the teachings of  Meir in view of Lai have been discussed above. 
However, Meir is silent with respect to further comprising at least one radiator fluidly connected to the liquid cooling assembly via a tube, wherein the at least one radiator is physically located away from the LED light fixture, and the at least one radiator is located: A) indoor, B) outdoor, or C) both.
Gordin further disclose comprising at least one radiator (e.g. 890, see Fig. 8D) fluidly connected to the liquid cooling assembly via a tube (see Fig. 8D), wherein the at least one radiator is physically located away from the LED light fixture (see Fig. 8D), and the at least one radiator is located: A) indoor (e.g. ceiling), B) outdoor, or C) both (see Fig. 20, Col. 20; lines 23-38).
Therefore, in view of Gordin, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Meir’s heat dissipation structure to include radiator for improving the heat dissipating efficiency as suggested by Gordin, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, using radiator to move air across the heat sinks would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken as a whole does not show nor suggest the LED flexible printed circuit has a portion that wraps around to a top side of the liquid cooling assembly, said portion having at least one pin to electrically connect to a contact of the power supply, as recited in claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holliger et al. (US 2021/0140625) discloses a LED (light-emitting diode) light fixture (104, see Fig. 9, Para. 0050) comprising: a LED flexible printed circuit (LED strip 124 is a flexible circuit board 132, see Figs. 8, Para. 0070); Dobrinsky et al. (US 2019/0201570) discloses an Ultraviolet illumination with optical elements to irradiate objects and/or fluid for purposes of sterilization, disinfection, and/or cleaning; Lys et al. (US 2019/0116739) a fluid-cooled LED-based lighting fixture for Controlled Environment Agriculture (CEA) to improve energy efficiency, recycle waste heat, and support the operation of environmental sensors in a controlled agricultural environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875